Citation Nr: 1025569	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of frostbite 
injuries to the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's claims for service connection for the 
residuals of frostbite of the feet.  

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

At the time of his hearing, the Veteran directly submitted to the 
Board additional evidence regarding his claim.  The agency of 
original jurisdiction (AOJ) has not considered this new evidence; 
however, the Veteran has signed a waiver of initial AOJ 
consideration.  See 38 C.F.R. § 20.1304(c) (2009).  Thus, there 
is no requirement for a remand to the AOJ for initial 
consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of neuropathy and 
peripheral vascular disease of his feet.

2.  There is no credible evidence that the Veteran experienced 
cold injuries during his active service.

3.  There is no competent or credible evidence of a link between 
the Veteran's current feet disorders and his military service.




CONCLUSION OF LAW

The residuals of frostbite of the feet were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in October 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claim; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in October 2005, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the June 
2006 SOC and February 2009 SSOC.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge the 
sufficiency of the notice, the Board finds that the VA complied 
with its duty to notify.  In essence, the timing defect in the 
notices has been rectified by the latter readjudications.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured numerous private treatment 
records identified by the Veteran.  The Veteran has submitted 
personal statements, hearing testimony, and private treatment 
records.  The Veteran has not provided authorization for the VA 
to obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information properly identified by him has been met.

However, the Board notes that the Veteran's service treatment 
records (STRs) and service personnel records (SPRs) have not been 
obtained.  In this regard, in September 2004, the National 
Personnel Records Center (NPRC) in a letter to the Veteran 
indicated that it was unable to locate the Veteran's service 
records which were likely lost in a fire in 1973.  The AOJ also 
attempted to obtain general records, but the NPRC reaffirmed its 
inability to obtain the Veteran's records in a December 2004 
response.  In September 2005, in response to another request from 
the AOJ the NPRC indicated that it was unable to reconstruct the 
Veteran's service records.  In a September 2005 memorandum, the 
AOJ reviewed its attempts to obtain service records, but 
concluded that such records were unavailable for review.  When 
service medical records (STRs) are lost or missing, the VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the AOJ, through the NPRC, a military records repository, 
was unable to secure the Veteran's STRs.  Under these 
circumstances, the Court has held that the VA has a heightened 
duty to assist a claimant in developing his/her claim when the 
Veteran's service treatment records are not available for any 
reason, including because they were destroyed in the fire at the 
NPRC in the early 1970s.  This duty includes the search for 
alternate medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  As 
such, the Board acknowledges the efforts made by the AOJ to 
obtain the Veteran's records, as well as the enhanced duties to 
the Veteran due to the inability to locate his service records.

The Veteran indicated at his May 2010 hearing that he is 
receiving benefits from the Social Security Administration (SSA).  
See the May 2010 hearing transcript pg. 11.  The VA has a duty to 
obtain SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, the Board notes that the Veteran indicated that 
he was not receiving disability benefits from the SSA.  While the 
VA must obtain the SSA records, the Federal Circuit recently 
stated that the duty to assist is not boundless in scope and 
found the language of the statute to be explicit, that not all 
SSA disability records must be sought; only those that are 
relevant to the Veteran's claim.  It further clarified that 
"relevant records" for the purpose of 38 U.S.C. 
§ 5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1321-23 (2010) (noting that the duty to assist 
"was not boundless in scope" and that it related only to 
obtaining relevant records, i.e., records relating to the injury 
for which the claimant is seeking benefits and that have a 
reasonable possibility of helping to substantiate the Veteran's 
claim, and that VA did not err in failing to obtain the records).  
Since retirement SSA benefits are not relevant to the Veteran's 
disability claim, the Board finds there is no duty to obtain 
these records.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  While there is competent 
evidence that the Veteran currently experiences a disorder of the 
feet, the Board concludes that there is no credible evidence of 
an in-service injury due to frostbite.  Nor is there credible or 
competent evidence that any of the Veteran's current disorders of 
the feet occurred during the Veteran's military service or within 
an applicable presumptive period.  Finally, there is no competent 
evidence that such disorders are due to the Veteran's service.  
As service and post-service medical records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims, the Board finds no basis for a VA examination or medical 
opinion to be obtained.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits. 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence, when competent, can establish a nexus between the 
Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit stated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for the Residuals of Frostbite of 
the Feet

The Veteran claims to currently experience the residuals of 
frostbite injuries which occurred during his service in Korea.  
See the Veteran's November 2004 statement.  As noted above, the 
first requirement for a service connection claim is proof that 
the Veteran currently has the claimed disability.  Shedden v. 
Principi, 381 F.3d at 1167.  At the time of his original claim, 
the Veteran submitted a private treatment record dated in August 
2004 from O. Akinsoto, M.D., which indicated that the Veteran 
experienced a burning sensation in his feet diagnosed as diabetic 
peripheral neuropathy.  Another private treatment record from Dr. 
Akinsoto dated in July 2004 indicated that the Veteran was 
experiencing peripheral vascular disease as well as pain and 
exercise induced claudication.  The Veteran also submitted a 
private treatment record dated in May 2010, from B. Ravenna, 
M.D., which indicates that the Veteran has had a history of 
abnormal sensation in his feet since these injuries.  As such, 
the Veteran has provided competent evidence that he is currently 
experiencing current disorders of his feet.  

The second requirement for any service-connected disability is of 
an in-service occurrence or aggravation of the injury.  Shedden, 
381 F.3d at 1167.  The Veteran has provided a number of different 
scenarios regarding experiencing frostbite in service.  He 
initially claimed to have been stationed for two days "in the 
field," after which he was sent to Camp Casey for six weeks of 
treatment for his frostbite.  See the Veteran's November 2004 
statement.  Then, in his January 2005 statement, the Veteran 
indicated that he had experienced frostbite in January or 
February of 1957.  Later, the Veteran claimed to have experienced 
frostbite while on patrol "40 miles north of Camp Cason" after 
which he was hospitalized for "approximately 3 months."  See 
the Veteran's July 2005 statement.  In August 2005, the Veteran 
provided a statement that he was assigned to guard ammunition in 
1956, and was "left out all night," whereupon he incurred 
frostbite.  He claimed he was then treated for three-and-a-half 
weeks at Camp Casey, then transferred to a separate hospital in 
Seoul, Korea, where he was treated for "over 3 weeks."  In his 
October 2005 notice of disagreement (NOD), the Veteran stated 
that he was assigned to the DMZ (demilitarized zone), and 
experienced frostbite due to being left in the field for three 
days.  He indicated that he was treated at Casey for two weeks, 
and in Seoul for six weeks.  Then in his September 2006 
substantive appeal (VA Form 9), the Veteran indicated that he was 
stationed in the field for two days, "just below the DMZ," when 
he experienced frostbite, and spent 8 weeks in the hospital at 
Camp Casey.  Finally, the Veteran stated at his Board hearing 
that he was on maneuvers and was "out on the DMZ" and was 
stationed there for three days.  See the Board hearing transcript 
pg. 2.  He stated that at this time he incurred frostbite, and 
was subsequently hospitalized for eight weeks.  Id.  

In reviewing the Veteran's various statements, the Board finds 
that the Veteran has indicated that, at the time of his frostbite 
injuries, he was either performing duties in the field, or on 
patrol, or guarding ammunition.  His frostbite occurred in either 
1956 or 1957.  He was exposed to severe cold for a period from 
one night up to three days.  He was treated for his frostbite 
injuries from about six weeks to as long as three months, 
including treatment from two to eight weeks at Camp Casey, and 
from three to six weeks of treatment in Seoul, Korea.  

When weighing lay evidence, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  In this case, the 
Veteran has provided multiple contradictory statements regarding 
his alleged experience of frostbite, including providing 
different details regarding the nature of his duties at the time 
of his frostbite injuries, the amount of time spent exposed to 
the cold, and the amount of time that he spent being treated for 
his frostbite injuries.  As such, in consideration of the 
Veteran's history of inconsistent statements, the Board concludes 
that the Veteran's statements that he experienced frostbite 
during service are not credible.  

The Board acknowledges that the Veteran's STRs have not been 
obtained.  As noted above, when STRs are lost or missing, VA has 
a heightened obligation to consider the benefit of the doubt.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Even so, although there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision - when, as here, there are missing STRs - this does not 
obviate the need for evidence supporting the claim.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  See also Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  In other words, the fact that the Veteran's service 
records are not available does not lower the threshold for an 
allowance of a claim.  Rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).  In this case, the Board has found that the Veteran's 
statements are not credible based on the fact that he has made 
numerous statements which provide inconsistent details regarding 
his injuries, and notes that no other evidence from service is 
available either to support or diminish the credibility of the 
Veteran's contentions.

The Veteran has also submitted a current medical treatment record 
from Dr. Revanna, dated in September 2006, which indicates that 
the Veteran experienced frostbite in service.  However, this 
evidence appears to be a medical history provided by the Veteran 
and recorded by an examiner, and is provided without additional 
enhancement or analysis.  As such, this is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the Veteran).  As related 
above, the Board has found the Veteran's statements regarding 
frostbite injuries during service are not credible.  Therefore, 
Dr. Revanna's treatment record, appearing to only repeat the 
Veteran's contentions does not provide any further credible 
evidence of any in-service injuries due to frostbite.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight).

Without competent evidence of an in-service incurring event, 
there is no basis for further analysis of the nexus requirement.  
See Shedden, at 1167.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
present in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and third elements of service connection discussed above.  
Savage, 10 Vet. App. at 495-496.  

The Veteran himself has indicated that his feet were permanently 
damaged by his in-service frostbite causing him to experience 
swelling, cracking and bleeding.  See the Veteran's July, August, 
and November 2005 statements.  The Veteran is competent to 
indicate that he is experiencing the residuals of frostbite.  See 
38 C.F.R. § 3.159(a)(2); see also Goss v. Brown, 9 Vet. App. 109, 
113 (1996).  

As previously indicated, the Board has found the Veteran's 
statements regarding his in-service injuries are not credible.  
Without credible evidence of frostbite injuries during service, 
it is impossible to show that the Veteran has a history of 
continuity of symptomatology stemming from such injuries.  
However, even were it possible for the Veteran to have a history 
of frostbite injuries without the actual incurring injuries, the 
Board finds that the Veteran's statements regarding a history of 
frostbite injuries dating from service are not credible in and of 
themselves.  The Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence).  

As noted above, when weighing lay evidence, the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
As noted above, the credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  At 
his May 2010 Board hearing, the Veteran indicated first that his 
first treatment for his feet was in 2002, or in 1994.  See the 
hearing transcript pges, 5, 6, respectively.  As such, the 
Veteran has indicated that he has a history of severe pain since 
his alleged frostbite.  See the Veteran's statement of August 
2005.  However, at his hearing the Veteran indicated that he 
self-treated for his condition from 1958 to 1992, because his 
feet "didn't really bother him all that much" despite post-
service employment at a job which required "a lot of standing 
and walking."  See the hearing transcript pges. 4, 6.  The 
Federal Circuit Court has held that an extensive lapse of time 
between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  As such, the Board finds the Veteran's admitted 
history of thirty years without any treatment for his condition, 
and that this condition was not very severe, renders his separate 
statements regarding a purported history of severe pain due to 
his frostbite residuals not credible.  Without credible evidence 
of the advent of the Veteran's current disorder in service, or 
for many years thereafter, service connection cannot be granted 
on the basis of continuity of symptomatology.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for the residuals of frostbite injuries of the 
feet, bilaterally, with no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for the residuals of frostbite injuries to the 
feet, bilaterally, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


